Citation Nr: 0810789	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability 
secondary to exposure to chemical dioxins.

3.  Entitlement to service connection for pain, numbness, and 
tingling of the hands secondary to exposure to chemical 
dioxins.

4.  Entitlement to service connection for pain, numbness, and 
tingling of the feet secondary to exposure to chemical 
dioxins.

5.  Entitlement to service connection for vision loss 
secondary to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from October 
1963 to August 1965.  He served in the Republic of Korea.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA), Regional 
Office (RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did not serve in the Republic of Vietnam; 
instead, he served in the Republic of Korea (South Korea).

3.  Although the veteran claims that he was exposed to 
chemical dioxins while in Korea, Department of Defense 
records show that chemical dioxins were used in Korea after 
the veteran returned to CONUS in 1965.  

4.  While in service, the veteran did not suffer from 
disabilities affecting his hands, feet, eyes, or skin.  


CONCLUSIONS OF LAW

1.  A skin disability, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Pain, numbness, and tingling of the hands, claimed as 
secondary to Agent Orange exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Pain, numbness, and tingling of the feet, claimed as 
secondary to Agent Orange exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  Vision loss, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant that was sent prior to the 
initial agency of original jurisdiction (AOJ) decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim for service connection for PTSD, an 
examination for that condition was accomplished and those 
results have been included in the claims folder.  With 
respect to the other four issues on appeal, a medical 
examination was not accomplished.  As explained below, 
however, the veteran has presented no competent medical 
evidence of an in-service injury or disease or treatment for 
the claimed disorders and none is evidence from the veteran's 
service medical records.  In the absence of such evidence, an 
examination is not necessary.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before an RO 
hearing officer and that transcript has been included in the 
claims folder for review.  In that hearing, the veteran 
described his claimed stressors and he also spoke about his 
other claimed conditions.  The appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant and his accredited 
representative have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used to evaluate 
the claimed disorders.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that ""Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2007), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2007) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2007) are met, even there is no record of 
such disease during service.  However, if the rebutable 
presumptions of 38 C.F.R. § 3.307(d) (2007) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2007).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2007), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran claims that he now suffers from faulty vision, a 
skin condition, and pain, numbness, and tingling in the hands 
and feet.  He has asserted that these disabilities are 
related to his exposure to chemical dioxins while serving in 
the Republic of Korea.  He has admitted that he was not 
stationed to a unit that had duties on the DMZ in Korea.  
However, he has stated that his unit performed "search and 
destroy" type missions for a number of months below the DMZ 
and while performing those missions, he was exposed to 
chemical defoliants and dioxins.  

The veteran did not serve in the Republic of Vietnam; he 
served in the Republic of Korea.  The veteran's primary 
contention is that he was exposed to Agent Orange/chemical 
dioxins while serving in Korea.  Service personnel records 
confirm that the veteran had Korean Service.  However, an 
inquiry to the Joint Service Records Retention Center (JSRRC) 
produced the following:

	. . . According to military records, 
herbicides were used in Korea between 
1967 - 1969.  The documentation states 
that chemical herbicides were used along 
the southern boundary of the 
demilitarized zone during the 1967 - 1969 
by ROK (Republic of Korea Armed Forces as 
a part of counter-infiltration 
operations.  The herbicides were applied 
using hand sprayers and M8A2 trailer 
mounted decontamination apparatus.  
Although ROK personnel were advised in 
the use of herbicides by US Army NCOs 
(Non-Commissioned Officers), no US 
personnel are known to have been actually 
involved in their application.  The 
record state that Agent Orange was used 
from April - August 1968.  

Additionally, the Department of Defense has acknowledged the 
use of herbicides for specific units that served in areas 
along the DMZ in Korea between April 1968 and July 1969.  See 
e.g., VHA Directive 2000-027 (September 5, 2000).  The 
veteran's service personnel records indicate that the veteran 
served in Korea from July 1964 to August 1965.  This was 
approximately one and one half years prior to the time period 
when chemical dioxins were used in Korea.  The veteran's 
discharge from service pre-dated the use of Agent Orange in 
Korea by nearly two and one half years.  The record also 
fails to show that the veteran was otherwise exposed to Agent 
Orange or other chemical dioxins in Korea.  Consequently, the 
Board concludes that the veteran was not exposed to Agent 
Orange or other chemical dioxins during his service in Korea, 
and service connection for the claimed disabilities, that of 
the skin, hands, feet, and vision, is not warranted on a 
presumptive basis.  

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation. See Combee, supra.  However, 
the veteran has not submitted any medical evidence which 
suggests or demonstrates that any of his claimed disorders 
were in any way related to service or to the Agent Orange the 
veteran claims he was exposed to during service.

A review of the veteran's service medical records indicates 
that prior to his discharge in 1965, he was not treated for 
disabilities involving vision, his hands, his feet, or his 
skin.  When the veteran underwent his separation physical in 
July 1965, the veteran was not found to have disabilities 
involving the eyes, skin, feet, or hands.  Moreover, there is 
no indication that that veteran complained of any symptoms or 
manifestations of any conditions, disability, or disease 
involving the skin, feet, hands, or eyes.  

In conjunction with his claim, the veteran's known VA and 
private medical records have been obtained and included in 
the claims folder for review.  These records indicate that 
the veteran has been diagnosed as suffering from viteral 
floaters along with refractive error (presbyopia).  He has 
also suffered from a testosterone deficiency.  They do not 
show treatment for a disability of the hands and feet 
manifested by pain, numbness, and tingling.  These same 
documents do not show complaints of or treatment for a 
chronic skin condition.  There are VA medical records showing 
treatment for actinic keratoses along with possible basal 
cell carcinoma due to the veteran's exposure to the sun via 
tanning beds.  The same records do not show treatment for a 
chronic skin disability that could be related to exposure to 
chemical dioxins.  

Thus, given that the veteran is not presumed to have been 
exposed to Agent Orange based on service in Korea during the 
time period the Department of Defense has indicated that 
Agent Orange and/or chemical dioxins were used, and he has 
not otherwise shown that he was exposed to Agent Orange in 
service, he is not entitled to service connection for a skin 
condition, hand and feet disabilities, and an eye disorder 
based on exposure to chemical dioxins.  In addition, since 
the claimed disorders were not manifested during service, or 
for many years thereafter, and there is no medical evidence 
relating the disorders to service, service connection is not 
warranted.  

The Board acknowledges the veteran's contentions that he now 
suffers from various disabilities and disorders, that they 
may be related to chemical dioxin exposure, and that they are 
all related to his period of service.  However, his opinions 
as to medical matters are without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Given the evidence against the claim, for the Board 
to conclude that the veteran's claimed disorders had their 
origin during service or are related to chemical dioxin 
exposure in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
evidence of a nexus between a current disorders and service, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a) 
(West 2002 & Supp. 2006), and the veteran was clearly advised 
of the need to submit medical evidence of current disorders 
and of a relationship between current disorders and an 
injury, disease or event in service.  Accordingly, the Board 
concludes service connection is not established.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection, either 
on a direct basis or on a presumptive basis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

1.  Entitlement to service connection for a skin disability 
secondary to exposure to chemical dioxins is denied.

2.  Entitlement to service connection for pain, numbness, and 
tingling of the hands secondary to exposure to chemical 
dioxins is denied.

3.  Entitlement to service connection for pain, numbness, and 
tingling of the feet secondary to exposure to chemical 
dioxins is denied.

4.  Entitlement to service connection for vision loss 
secondary to exposure to chemical dioxins is denied.  


REMAND

The veteran further claims that he now suffers from post-
traumatic stress disorder (PTSD) and that it is related or 
was caused by his military service in South Korea.  The 
veteran has asserted that while stationed in Korea, he 
participated in "search and destroy" missions and that 
during this missions, he discovered unburied human remains 
and a dead baby floating in a creek.  He has further stated 
that his unit was subjected to artillery and mortar fire.  

To support his assertions, the veteran has submitted a 
statement from a soldier who was stationed with the veteran 
in Korea.  The statement noted that the veteran and the 
soldier discovered human bones and that Korean soldiers were 
killed during the "search and destroy" exercises.  Also 
submitted were pictures showing the veteran and the soldier 
along with a picture of a pile of unknown bones.  

The record reflects the veteran had approximately two years 
of service in the US Army from 1963 to 1965.  He did have 
"foreign" service in the Republic of Korea for 
approximately one year but he was not assigned to a hazardous 
duty area nor was he fired upon by an enemy combatant.  The 
veteran's Army military occupational specialty (MOS) was that 
of 760/76A10 - that of a supply clerk.  He did not have a 
secondary MOS.  His military service records do not indicate 
that the veteran was in receipt of a valourous award and they 
do not show that the veteran was awarded a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the veteran 
fired his personal weapon at the enemy such that he might 
have been awarded a Combat Infantryman Badge or a similar 
award from the Army.

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Army where he claims he experienced many horrors (or 
stressors).  Although he said that he was exposed to dead 
bodies and enemy artillery fire, service unit records 
confirming these assertions have been negative.  He avers 
that he now suffers from nightmares, flashbacks, depression, 
and irritability.

The veteran's service records indicate that he was attached 
to the 36th Ordnance Company (FS) from July 28, 1964, to 
August 16, 1965.  The 36th Ordnance Company was, prior to 
1966, a part of the 1st Cavalry Division stationed in Korea.  
It was not a part of the 2nd Infantry Division.  From the 
veteran's statements in support of his claim, the 36th 
Ordnance Company (FS) was located at Camp Casey, South Korea, 
eleven miles south of the DMZ.

As a result of the veteran's claim, the Joint Service Records 
Retention Center (JSRRC) was contacted and asked to provide 
information concerning the veteran's unit.  JSRRC responded 
in the following manner:

The unit history, submitted by the 36th 
Ordnance Company, states the unit was 
formed on January 1, 1966, and was 
located five miles SE of the city of 
Munsan-ni and one mile east of the city 
of Kumchon, in South Korea.  The unit was 
previously the 1st Magazine Platoon, 696th 
Ordnance Company (ammunition).  No 
incidents are recorded in the unit's 
history.  We also researched the unit 
history of the 696th Ordnance Company, 
for 1965 and 1966.  No incidents are 
recorded . . . .

After reviewing the veteran's service records and the 
information obtained from the JSRRC it appears to the Board 
that the JSRRC did not research the correct military unit.  
The unit must have been in existence at the time of the 
veteran's deployment to Korea, despite the note from JSRRC, 
or the Department of the Army would have never reported the 
unit on the veteran's records.  At the time in which the 
veteran was in Korea, the 36th Ordnance Company was probably 
with the 1st Cavalry Division (not Air Mobile).  The 2nd 
Infantry Division did not "take over" the unit until 
sometime in late 1965.  It appears that when JSRRC searched 
for the veteran's unit, it searched for the records of the 
36th Ordnance Company that was a part of the 2nd Infantry 
Division, not the 1st Cavalry Division.  Because the 
veteran's claim of PTSD rests on whether the veteran's claims 
of stressors can be substantiated, it is the opinion of the 
Board that the claim should be returned so that additional 
development may occur via the Department of Defense (JSRRC).  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while stationed 
with the 36th Ordnance Company (FS) and 
his duties while assigned to said unit.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements, 
including his testimony before the RO, so 
that the veteran can use those documents 
to refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the claimed "search and destroy" 
missions he participated in while in 
Korea.  The veteran should provide as 
much information as he can with respect 
to the exercises; i.e., his location at 
the time of the exercises, the time of 
year that it occurred, any response from 
North Korea, how the exercise affected 
him, the names of any individuals who 
served in the same unit, etcetera.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in South 
Korea.  The veteran should provide any 
information with respect to his duties, 
his location, individuals who served with 
him, the stressors he encountered, how 
the stressors have affected him, 
etcetera.

c.  The veteran should provide as much 
detail as he possibly can with respect to 
the reported finding of human remains, 
i.e., bones, while in Korea.  The veteran 
should provide the time of year in which 
the bones were found, the location of 
those bones, any action by his unit or 
the Department of the Army that may have 
occurred after the bones were discovered, 
how the finding of the bones have 
affected him, etcetera.  

d.  The veteran should provide additional 
information with respect to a 
contradictory statement made by him.  
Specifically, when the veteran submitted 
his statement regarding stressors in 
September 2003, he stated that "[redacted]
[redacted]" from Hazard, Kentucky, was 
killed or suffered an injury as a result 
of the "search and destroy" missions 
the veteran participated therein.  He 
certified that the statement was true and 
correct to the best of his knowledge.  
However, a written statement from Mr. 
[redacted] indicates that Mr. [redacted] did not 
die while in Korea and there is no 
indication from the statement that Mr. 
[redacted] was wounded while in Korea.  The 
veteran is asked to explain this 
discrepancy.  

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  The RO/AMC should specifically 
remind NPRC and/or JSRRC that the veteran 
served in Korea between July 1964 to 
August 1965, and that he was attached to 
the 36th Ordnance Company (FS) which was 
probably a unit of the 1st Cavalry 
Division (not the 2nd Infantry Division).  
If the NPRC and/or JSRRC is unable to 
provide specific detail concerning the 
veteran's claimed stressors because of 
national security, the NPRC and/or JSRRC 
should be asked if it is able to confirm 
the stressors in a general, nonsecurity-
breaking manner.  Any and all information 
obtained should be included in the claims 
folder for future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost [v Principi, 16 Vet. App. 124 
(2004)] pronouncements.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by Doctors R. J. 
Eardley and G. R. Chaney.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


